                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

MICHAEL CHARLES CHADMAN,             §
                                     §
v.                                   §   CIVIL ACTION NO.4:17-CV-700-Y
                                     §
GRAHAM QUISENBERRY, Judge,           §
413th District Court,                §
Parker County, Texas, et al.         §

                 OPINION and ORDER OF DISMISSAL
             UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

     This    case    is   before   the   Court    for   review   of   pro-se

inmate/plaintiff Michael Charles Chadman’s pleading under the

screening provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). After

review and consideration of Chadman’s claims, the Court finds and

determines that all claims must be dismissed under authority of

these provisions.



I.   BACKGROUND/LIVE PLEADING SUBJECT TO REVIEW

     In this suit, after filing an original complaint, Chadman

repeatedly   filed    numerous     partial   or   piece-meal     amended   or

supplemental pleadings (labeled as “motions”, “correspondence”, or

“supplements”), even after the Court issued orders requiring him to

organize his claims into one pleading. (Pleadings (docs. 8, 9, 12,

17, 18, 20, 21, 22, 26, 27, 28, 30, 31, 32, 33, 35, 36, 42, 43, 47,

50, and 52); Orders (docs. 25 and 29).) Recently, the Court

directed Chadman to re-file a form civil-rights complaint with

attachments to incorporate all of his claims into one final second
amended complaint.(Order for Plaintiff to File a Second Final

Amended Complaint (doc. 58).) Chadman then filed a form civil-

rights complaint with attachment pages, labeled as a second final

amended complaint, and that document is the live pleading subject

to review in this case.1(Second Final Am. Compl.(doc. 61).) This

pleading    names    as   defendants    attorneys    James    Wilson,    Felipe

Calzada, and Mike Berger; Parker County Sheriff Larry Fowler;

Abigail    Placke,   district    attorney,     Parker   County,    Texas;    NFN

Griffin, assistant warden, LaSalle Corrections; Judy Herndon,

foreperson, Parker County Grand Jury; and Graham Quisenberry,

judge, 415th District Court, Parker County, Texas.2 (Id. at 1-5.)

      Chadman begins his pleading with an acknowledgment that he was

originally detained in January 2017 on a parole “blue warrant” and

held in the Parker County Jail, but was subsequently arrested and

then later charged with both possession of a controlled substance

and tampering with physical evidence.(Id. at 8.) He recites his

efforts, beginning in late June 2017, to challenge his continued

detention and the alleged failure to timely indict him within 180

days.(Id. at 8–10.) Chadman recites several events in the weeks and


1
   The Court had advised Chadman that once the second final amended complaint
with attachment pages was filed, it would look only to that document in reviewing
his claims.(Order (doc. 58).)
2
  In addition to listing these defendants in the “Parties to this Suit” section
of his pleading, Chadman appears to also recite claims against the Parker County
District Attorney’s Office, the Parker County Grand Jury, Officer Van Zandt,
unnamed Parker County deputies, and Lasalle Corrections. (Second Final Am. Compl.
(doc. 61) at 4–5, 11–12, 17, 20, 21, 22.) Chadman’s claims against these parties
are also addressed herein.

                                       2
months thereafter in which he sought to challenge what he believed

to be his illegal detention. (Id.)

     Chadman next organizes his pleading into a “claims” section

(stating five claims regarding particular actions of defendants),

and a separate “complaint” section reciting more particular factual

allegations as to named defendants. (Id. at 11–23.) In the “claims”

section,   Chadman   recites   five   claims,   each   involving   several

allegations (republished without editing by the Court):

     Claim 1 – Not Indicted in 180 Days

     1.Parker County District Attorneys Office presented
     information and instructions to Parker County Grand Jury,
     knowing that 180 days had expired to bring indictment
     against me on 7/13/2017 . . . .

     2. Judge Quisenberry denied my application for writ of
     habeas corpus, knowing he was violating my rights. He
     then conspired with the DA Placke, allowing her to make
     false statements in court, concerning the provisions
     provided in Article 32.01 [Texas Code of Criminal
     Procedure] . . . .

     3. The Parker County Grand Jury, Judy Herndon, foreman,
     conspired with Parker County District Attorneys Office
     and Parker Co deputies to illegally indict me, knowing
     that 180 days had expired . . . .

     4. Felipe Calzada lied to me and told me that you don’t
     have to be indicted in 180 days in “Parker Co.” He then
     filed Motion for app. for writ of habeas corpus [sic],
     seeking release from custody and/or discharge of bail,
     “Parker County Rules,” instead of release from custody
     and or discharge of bail, Art 32.01 . . . .

     5. James Wilson lied to me and told me that you don’t
     have to be indicted in 180 days in “Parker Co.” He also
     refused to file motion for app. for writ of hab. cor
     [sic] with appeals court for me. He told me Art 32.01 was
     outdated . . . .


                                      3
6. Lasalle Corrections lied to me on several occasions
telling he that “Parker Co” only has to offer a P.R. bond
if you are not indicted in 180 days . . .

7. Larry Fowler Parker Co. Sheriffs Dept. presented
information and instructions to Parker Co. Grand Jury,
knowing that 180 days had expired . . . .

8. Mike Berger withdrew as appeal counsel-saying you
don’t have to be indicted in 180 days.

Claim 2 - Ineffective Counsel

1. Felipe Calzada lied to me on numerous occasions and
did not provide adequate counsel. He also conspired to
keep me illegally detained . . . .

2. Mr. Wilson lied to me and refused to file motions for
me. He also conspired to have me found insane. He also
would not object when DA Placke submitted my oral
statements to the court, knowing that I had not been
Mirandized . . . .

3. Mike Berger withdrew from appellate counsel, knowing
that I had at least 6 valid grounds for appeal, thereby
denying me effective counsel . . . .

4. Judge Quisenberry denied me effective, unbiased
counsel when he denied me new lawyer, even knowing that
I had filed civil action on Mr. Wilson . . . .

Claim 3 — No Miranda

1. Officer Van Zant, Parker Co. Sheriffs Office   arrested
me 1/1/17, then illegally interrogated me for     an hour,
without being Mirandized in her police car.       She then
used illegal custodial interrogation statement    to court
to convict me . . . .

2. Mr. Wilson did not object to illegal seizure of
statements made by me in court . . . .

3. DA Placke used police video in court against me,
knowing that I had not been Mirandized, and video was
illegal . . . .

4. Judge Quisenberry never made a ruling on my motions to
suppress, knowing that prosecutions case was based on

                           4
     illegal interrogation . . . .

     5. Mike Berger withdraw as counsel, knowing that no
     Miranda was valid for appeal . . . .

     Claim 4 - Official Misconduct

     1. DA Placke lied on numerous occasions to get a
     conviction – Art 2.01. It shall be primary duty of pros.
     Attorney, not to convict, but to see justice done. They
     shall not suppress facts - she did suppress provisions of
     Art. 32.01 repeatedly . . .

     Claim 5 - Structural Errors

     1. Judge Quisenberry
          A. Total deprivation of counsel at trial
          B. Bias of presiding judge, based on facts.

     A. Judge Quisenberry placed Felipe Calzada under a
     conflict of interest, making him go by “Parker Co. Rules”
     when he applied for Motion for Writ of Habeas Corpus for
     me 8/21/2017 . . .

     B. Judge Quisenberry refused to re-cuse himself from my
     trial. He knew that I had brought habeas and civil
     proceedings against him and his court on 8/25/2017 . . .

(Id. at 11–15.)

     In the “complaints” section, Chadman recites eight separate

complaints (republished without editing by the Court):

     Complaint 1

     I charge Graham Quisenberry, Judge, with misfeasance in
     Public Office, Official misconduct, and with structural
     errors in his prosecution of me in this case, when he
     failed to dismiss prosecution for failure to indict in
     180 days, and conspired with DA Placke to keep me
     illegally detained, and he denied me unbiased, effective
     counsel at trial, he also refused to re-cuse himself as
     Judge in my trial, even though I had brought habeas and
     civil action against him on 8/25/17, he still tried me in
     jury trial on 1/16/18, being bias, in violation of my
     rights.


                                   5
Complaint 2

I charge Parker Co. District Attorneys Office Abigail
Placke prosecuting attorney, with Official misconduct and
conspiracy to illegally detain and indict me in this
case. She also lied to the Court on numerous occasions
to keep me illegally detained. She also prosecuted me in
my jury trial, knowing that I had brought civil suit
against her 8/25/2017.

Complaint 3

I charge James Wilson, public defender, with ineffective
counsel, when he failed in his duty to give me unbiased,
effective counsel. He lied to me on several occasions,
telling me that I did not need to be indicted in 180 days
in Parker County, thereby conspiring with District
Attorney Placke and Judge Quisenberry, to keep me
illegally detained in this matter. He also refused to
step down as counsel even though I had filed ineffective
counsel on him on 10/13/17, he still remained my counsel
at trial of 1/16/18, denying me unbiased, effective
counsel at trial.

Complaint 4

I charge Felipe Calzada, public defender, with
ineffective counsel and neglect of duty, when he
conspired with 415th Court to keep me illegally detained.
He lied to me and told me that you don’t have to be
indicted in 180 days in “Parker Co.”, and thereby
neglected his duty to represent me.

Complaint 5

I charge Parker Co. Grand Jury, Judy Herndon, foreman,
thru an administrative act, being impannelled by the
District Judge, and instructed by Attorney representing
the State, did conspire with Parker County Sheriffs [sic]
Office and Parker County District Attorneys [sic] Office,
to illegally indict me 7/13/17, knowing that time
prescribed by law had expired.

Complaint 6

I charge Larry Fowler and his deputies with conspiracy
with District Attorneys Office and Parker County Grand
Jury to illegally indict me, knowing that 180 days had

                           6
      expired Art. 32.01, and also for bringing oral statements
      to trial 1/16/17, knowing that they were illegally
      received, as no one Mirandized Plaintiff during his
      arrest or afterward, and illegal custodial interrogation
      was used in trial.

      Complaint 7

      I am charging LaSalle Corrections, as a joint tortfeasor,
      with Parker Co. Jail, in covering up the fact that I was
      being illegally detained. They knowingly lied to me, and
      told me that you did not have to be indicted in 180 days
      in Parker Co.

      Complaint 8

      I charge Mike Berger, appellate counsel, with ineffective
      counsel, for withdrawing as counsel on 8/17/18, Mr.
      Berger filed an Anders Brief with appellate Court stating
      that I had no valid grounds for appeal. I have 6 solid,
      valid grounds for appeal and Mr. Berger knew this, but he
      chose to conspire with 415th Court and declare that I had
      no non-frivolous grounds for appeal.

(Id. at 16–23.)

      In the relief section of his pleading, Chadman seeks for this

Court to “award me adequate compensation for illegal indictment and

detainment, and violated rights in this case.” (Id. at 6.)



II.   RELATED CIVIL SUITS

      Relevant to the Court’s review of this civil-rights case is

the fact that Chadman also filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 in this district, challenging the

convictions that arose out of the same conduct made the basis of

this civil suit. See Chadman v. Fowler, No. 4:17-CV-703-O (N.D.

Tex. Aug. 24, 2018 Opinion and Order and Judgment). This Court


                                 7
takes judicial notice of the records of this district in that

habeas-corpus case. See Fed. R. Evid. 201(b)(2) and (c)(1).

     At the time of the entry of the opinion and order and judgment

in that case, the Court determined that Chadman’s pre-trial claims

brought under § 2241 were moot because he had by then been found

guilty and convicted on two charges. Closer review of the records

of Chadman’s convictions in that case show that they are the same

charges he complains of in this civil-rights case. In this regard,

the Court notes that that case recited:

     After a jury trial, Chadman was convicted of each charge
     on January 17, 2018 in the 415 District Court, Parker
     County, Texas. Texas v. Chadman, Nos. CR17-0425 and CR17-
     0427. Chadman was sentenced to 25 years for the tampering
     with physical evidence charge (CR17-0425) and sentenced
     2 years for the possession of a controlled substance
     charge   (CR17-0427)    with   the   sentences   to   run
     concurrently. Id. Chadman appealed each judgment to the
     Court of Appeals, Second District of Texas. See Chadman
     v. Texas, Nos. 02-18-00016-CR (Tex. App.—Fort Worth) and
     Chadman v. Texas, No. 02-18-00017-CR (Tex. App.—Fort
     Worth) at http://search.txcourts.gov/Case.aspx?cn=02-18-
     00016-CR XX-XXXXXXX-CR)&coa=coa 02. In each appellate
     case, Chadman’s counsel has filed a brief under Anders v.
     California, 386 U.S. 738 (1967), and the cases remain
     pending before the state court of appeals. Id.

Chadman v. Fowler, No.4:17-CV-703-O (N.D. Tex. Aug. 24, 2018)

(Opinion and Order). As of the date of this order, the appeals

remain pending. See Chadman v. Texas, Nos. 02-18-00016-CR (Tex.

App.—Fort Worth) and Chadman v. Texas, No. 02-18-00017-CR (Tex.

App.—Fort Worth) at http://search.txcourts.gov/Case.aspx?cn=02-18-

00016-CR XX-XXXXXXX-CR)&coa=coa02. Chadman has provided as exhibits

to his pleading copies of several court documents filed in these

                                8
two cases in which he was convicted in the 415th Judicial District

Court, Parker County, Texas; case number CR17-0425 and No. CR17-

0427. (Second Final Am. Compl.(doc. 61)at 24–31, 34–39.)



III. SCREENING UNDER § 1915A and § 1915(e)(2)(B)

       Because Chadman is a prisoner seeking redress from an officer

or employee of a governmental entity, his complaint is subject to

preliminary screening pursuant to 28 U.S.C. § 1915A. See Martin v.

Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam). And since

he is proceeding in forma pauperis, his complaint is also subject

to    screening    under     §    1915(e)(2)(B).      Both    §   1915A(b)   and   §

1915(e)(2)(B) provide for sua sponte dismissal of the complaint, or

any   portion     thereof,       if   the   Court   finds    it   is   frivolous   or

malicious, if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief against a defendant who is

immune from such relief.

       A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim that

falls under the rule announced in Heck v. Humphrey, 512 U.S. 477

(1994), “is legally frivolous unless the conviction or sentence at

issue has been reversed, expunged, invalidated, or otherwise called

into question.” Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996).


                                            9
A complaint fails to state a claim upon which relief may be granted

when it fails to plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To avoid dismissal for failure to state a claim, plaintiffs

must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and

conclusions” nor “a formulaic recitation of the elements of a cause

of action” suffice to state a claim upon which relief may be

granted. Id.



IV.   ANALYSIS

(A). Claims Barred by Absolute Immunity

      (1). Judicial Immunity

      With   regard   to   Chadman’s    claims   against   Judge   Graham

Quisenberry, judges are absolutely immune from claims for damages

arising out of acts performed in the exercise of their judicial

functions. Mireless v. Waco, 502 U.S. 9, 11 (1991)(citing Forrester

v. White, 484 U.S. 219, 227-229 (1988) and Stump v. Sparkman, 435

U.S. 349, 360    (1978)); see also Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994). Absolute judicial immunity can be overcome only if

the plaintiff shows that the complained-of actions were nonjudicial

in nature or that the actions were taken in the complete absence of

all jurisdiction. Mireless, 502 U.S. at 11; Boyd, 31 F.3d at 284.


                                   10
Because any complained-of conduct by Judge Quisenberry was judicial

in nature and was undertaken pursuant to the jurisdiction provided

to the 415th Judicial District Court, Judge Quisenberry is entitled

to absolute immunity from Chadman’s monetary-damages claims, and

such claims will be dismissed.

     (2). Prosecutorial Immunity

     Chadman   asserts   claims   against   Parker       County    Assistant

District Attorney Abigail Placke.(Second Final Am. Compl. (doc. 61)

at 3.) But Placke is entitled to absolute immunity for any claims

for monetary damages asserted by Chadman. The Supreme Court has

consistently held that acts undertaken by a government prosecutor

in the course of his or her role as an advocate for the government

are cloaked in absolute immunity. Buckley v. Fitzsimmons, 509 U.S.

259, 269-70 (1993); Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

The Supreme Court has further explained that absolute immunity is

afforded based upon the prosecutor’s acting “in his role as

advocate for the State.” Imbler, 424 U.S. at 431 n. 33. Here, even

assuming   Chadman’s   allegations    against   Placke    are     true,   this

defendant would have taken such action in her role as a prosecutor

on behalf of the State of Texas. Thus, defendant Placke is entitled

to absolute prosecutorial immunity from any claim for monetary

damages, and such claims must be dismissed.



(B). No Color of Law


                                     11
     To assert a claim for violation of federal constitutional

rights under 42 U.S.C. § 1983, a plaintiff must set forth facts in

support of both of its elements: (1) the deprivation of a right

secured by the Constitution or laws of the United States; and (2)

the deprivation was imposed by a person acting under color of law.

See West v. Atkins, 487 U.S. 42, 48 (1988)(citing cases); Resident

Council of Allen Parkway Vill. v. U.S. Dep’t of Hous. & Urban Dev.,

980 F.2d 1043, 1050 (5th Cir.1993). As to Chadman’s allegations

against three different attorneys, Felipe Calzada, James Wilson,

and Mike Berger, Chadman has failed to satisfy the second element.

Chadman has failed to show that these private attorneys acted under

color of law. Because an attorney, whether private or appointed,

owes his only duty to the client and not to the public or the

state, his actions are not chargeable to the state. See Thompson v.

Aland, 639 F. Supp. 724, 728 (N.D. Tex.1986)(citing Polk County v.

Dodson, 454 U.S. 312, 318 (1981)); see also Pete v. Metcalfe, 8

F.3d 214, 216-17 (5th Cir. 1993). Furthermore, Chadman has made no

allegation that these attorneys took action on behalf of the

government.

     Chadman does recite that each of the attorney defendants

“conspired to illegally detain” him, but he has not alleged any

particular facts to support such a conclusory statement. Conspiracy

claims under § 1983 require that the claimant relate specific

facts. See Young v. Biggers, 938 F.2d 565, 566 (5th Cir.1991)


                                12
(“Plaintiffs     who   assert   conspiracy     claims   under   civil   rights

statutes must plead the operative facts upon which their claim is

based.    Bald    allegations      that    a    conspiracy      existed   are

insufficient”) (quoting Lynch v. Cannatella, 810 F.2d 1363, 1369-70

(5th Cir.1987)). An allegation of the existence of a conspiracy

does not state a claim. The operative facts of the conspiracy must

be pled with particularity, not merely insinuated in broad, vague

assertions. Lynch, 810 F.2d at 1370; see Wilson v. Budney, 976 F.2d

957, 958 (5th Cir. 1992). Chadman’s conclusory assertion of a

“conspiracy to illegally detain” is not supported by sufficient

facts to state a claim of a conspiracy to violate his rights.

     As Chadman has not shown that his attorneys were acting under

color of law, any claim for violation of his constitutional rights

asserted through 42 U.S.C. § 1983 against the attorney defendants

must be dismissed.



(C). Conspiracy Claims Not Supported

     A similar analysis applies to Chadman’s other claims that the

named parties to his pleading were involved in a conspiracy.

Chadman repeatedly writes that different defendants conspired with

each other to “illegally detain him,” and that other defendants

“conspired to illegally indict me.” (Second Final Am. Compl. (doc.

61) at 16–21.) But as with the conspiracy allegation recited above,

Chadman   sets    forth   absolutely      no   facts    of   any   particular


                                     13
interaction between named defendants related to any agreement with

each other to violate Chadman’s rights. Thus, to the extent Chadman

asserts a claim against all defendants of a broad conspiracy to

keep him detained and to illegally indict him, such claim must be

dismissed.



(D). Lack of Personal Involvement

     A claim of liability for violation of rights under 42 U.S.C.

§ 1983, regardless of the particular constitutional theory, must be

based upon allegations of personal responsibility. See Murphy v.

Kellar, 950 F.2d 290, 292 (5th Cir. 1992)(“[A] plaintiff bringing

a section 1983 action must specify the personal involvement of each

defendant”); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.

1986)(“In order to successfully plead a cause of action in § 1983

cases, plaintiffs must enunciate a set of facts that illustrate the

defendants’ participation in the wrong alleged”). At one point in

his pleading, Chadman poses claims against Sheriff Larry Fowler

“and his deputies,” (Second Final Am. Compl. (doc. 61) at 21.) But

Chadman does not then actually identify any Parker County deputy by

name, and does not state any particular facts of any action taken

by any Parker County deputy. Thus, to the extent Chadman has claims

against unnamed deputies, those claims must be dismissed.



(E). Limitation Upon Claims for Compensatory Damages under 42
U.S.C. § 1997e(e)

                                14
      As noted above, the only relief sought in this case is

Chadman’s claim for compensatory monetary damages. (Id. (doc. 61)

at   6.)   With   the   enactment   of    the   PLRA,   Congress   placed   a

restriction on a prisoner’s ability to recover compensatory damages

without a showing of physical injury: “[n]o Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury . . .

.” 42 U.S.C.A. § 1997e(e)(West Supp. 2018). This physical-injury

requirement has long been recognized as applying to claims under

the Eighth Amendment. See Herman v. Holiday, 238 F.3d 660, 665-66

(5th Cir. 2001); Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999); Siglar v. Hightower, 112 F.3d 191, 193-94 (5th Cir. 1997).

The United States Court of Appeals for the Fifth Circuit has held

that § 1997e(e) applied to claims under the First Amendment as

well, noting “it is the nature of the relief sought, and not the

underlying substantive violation, that controls: Section 1997e(e)

applies to all federal civil actions in which a prisoner alleges a

constitutional violation, making compensatory damages for mental or

emotional injuries non-recoverable, absent physical injury.” Geiger

v. Jowers, 404 F.3d 371, 375 (5th Cir. 2005). More recently, the

Fifth Circuit rejected an inmate’s claim that § 1997e(e) does not

apply to a Fourth Amendment claim arising from a strip search,

emphasizing that in Geiger the court noted that “1997e(e) applies

                                     15
to all federal civil actions,” and noting that “[r]egardless of

[Plaintiff’s] invocation of the Fourth Amendment, his failure to

allege   any   physical   injury   precludes   his    recovery      of   any

compensatory damages for emotional or mental injuries suffered.”

Hutchins v. McDaniels, 512 F.3d 193, 196 (5th Cir. 2007) (emphasis

in original). Another district court has applied the language of

Geiger to hold that an inmate’s claims for compensatory damages for

violation of the Fourteenth Amendment, without showing physical

injury, are barred by § 1997e(e). See Rogers v. Newman, No.5:04-CV-

193-DCB-JCS, 2006 WL 1520298, at *1 (S.D. Miss. April 7, 2006).

     A review of the allegations in Chadman’s second final amended

complaint shows that he has not asserted any claim of physical

injury. Applying the above referenced holdings to the instant case,

no matter the substantive constitutional violations asserted by

Chadman, his failure to allege physical injury bars any claims for

compensatory monetary damages.



(F). Application of Heck v. Humphrey

     With regard to the remaining claims against the defendants

not yet addressed, including Parker County Grand Jury Foreperson

Judy Herndon and the Parker County Grand Jury, Sheriff Larry

Fowler, Assistant Warden Griffin and LaSalle Corrections, the

Parker   County   District   Attorney’s   Office,    and   Parker    County

Sheriff’s Deputy Van Zant; and as an alternative ground for


                                   16
dismissal of the claims against the defendants already addressed,

the   Court   considers        application      of    the   doctrine     of    Heck    v.

Humphrey, 512 U.S. 477 (1994).

      In   the    Heck     case,   the   Supreme      Court      held   that   when     a

successful       civil-rights      action     would      necessarily      imply       the

invalidity of a plaintiff’s conviction or sentence, the claim must

be dismissed unless the plaintiff demonstrates that the conviction

or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to

make such a determination, or called into question by a federal

court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254.

Id.   at   486-87.     A   plaintiff     does    so    by   achieving     “favorable

termination       of     his    available       state,      or    federal      habeas,

opportunities to challenge the underlying conviction or sentence.”

Muhammad v. Close, 540 U.S. 749, 751 (2004) (per curiam). “[T]he

Heck determination depends on the nature of the offense and of the

claim.” Arnold v. Slaughter, 100 F. App’x. 321, 323 (5th Cir. 2004)

(citation omitted). Although the Heck opinion involved a bar to

claims for monetary damages, a dismissal of a claim for injunctive

and/or declaratory relief may also be made pursuant to Heck. See

Reger v. Walker, 312 F. App’x. 624, 625 (5th Cir. 2009)(noting that

claims, “whether for damages, declaratory judgment, or injunctive

relief” are not cognizable in a § 1983 action because they imply

the invalidity of conviction); see also Clarke v. Stadler, 154 F.3d

186, 190-91 (5th Cir. 1998)(en banc)(holding that a claim for



                                         17
prospective injunctive relief that would imply the invalidity of a

prisoner's conviction may be dismissed without prejudice subject to

the rule of Heck v. Humphrey).

        As explained above, Chadman recites several claims in this

civil    suit   against   officials    arising   from   his   arrest,   his

detention, his indictment, and ultimately related to his conviction

on charges of tampering with physical evidence (CR17-0425) and

possession of a controlled substance (CR17-0427). Specifically,

Chadman claims that Officer Van Zant illegally interrogated him

without giving him the warnings required by Miranda v. Arizona, 396

U.S. 868 (1969); that evidence resulting from the interrogation was

used against him; that he was not indicted within 180 days; that

the indictment was illegal; that he received ineffective assistance

of counsel; that he was subjected to official or prosecutorial

misconduct; and that he was subjected to bias by the presiding

judge.(Second Final Am. Compl. (doc. 61) at 11–15.)

        But a favorable ruling on each of these claims in this Court

would necessarily imply the invalidity of Chadman’s convictions in

the state criminal cases. See e.g., Conlan v. King, 682 F. App’x

345, 345–46 (5th Cir. 2017)(claims of false arrest, forced self-

incrimination, and illegal seizure of evidence barred by Heck);

Legate v. Garcia, 582 F. App’x 287, 288 (5th Cir. 2014)(“[A]ny

claim that Legate was wrongly convicted based on due[-]process

violations at trial would necessarily imply that his conviction is

invalid”)(citations omitted)); Villegas v. Galloway, 458 F. App’x



                                      18
334, 337 (5th Cir. 2012)(civil-rights claims such as ineffective

assistance of counsel, use of perjured testimony and fabricated

evidence, and suppression of favorable evidence, barred by Heck);

Shaw v. Harris, 116 F. App’x 499, 500 (5th Cir. 2004)(inmate’s

claims that defendants concealed or tampered with evidence, that

prosecutor engaged in misconduct, and that he received ineffective

assistance challenged validity of conviction and thus were barred

by Heck); Smith v. Gambrell, 108 F. App’x 218, 218-19 (5th Cir.

2004)(per    curiam)(“Allegations    of   ineffective   assistance   and

prosecutorial misconduct call into question the validity of [a]

conviction”); Taylor v. Stadler, 193 F.3d 518, 1999 WL 707855, at

*1 (5th Cir. 1999)(affirming dismissal of complaint challenging a

state-court conviction and including challenge to the validity of

the indictment as barred by Heck)(unpublished); Muslin v. Anderson,

No.3:17-CV-620-FDW, 2017 WL 6503654, at * (W.D. N.C. Dec. 19, 2017)

(holding that a successful claim that a court reporter altered

transcripts to cover up evidence of judicial bias could implicate

the validity of Plaintiff’s underlying conviction such that the

claim is barred by Heck); Roberts v. Jack, No. 3:14-CV-826-FKB,

2016 WL 4136490, at *2 (S.D. Miss. Aug. 3, 2016)(claim related to

Miranda warnings barred by Heck)(citation omitted); Robinson v.

Wicker, Nos. 3:15-CV-196-MPM-SAA, 3:15-CV-164-MPM-SAA, 2016 WL

4570538, at *3–4 (N.D. Miss. July 29, 2016) (finding challenge to

length of pre-trial detention barred by Heck because any finding of

a   speedy   trial   violation   would    require   dismissal   of   the



                                    19
indictment)(citing Krause v. Leonard, 352 F. App’x 933, 935 (5th

Cir. 2009), R & R adopted, 2016 WL 457073 (N.D. Miss. Aug. 30,

2016); Evans v. Mendoza, No.4:05-CV-759-Y, 2006 WL 3438627, at *2

(N.D. Tex. Nov. 14, 2006)(Means, J.)(claims challenging unlawful

seizure of evidence later used in prosecution of plaintiff not

cognizable under Heck); see generally Boyd v. Biggers, 31 F.3d 279,

282-83 (5th Cir. 1994)(noting that the Heck opinion itself arose

from   allegations     by    an   inmate      that    he   was   the    victim       of   a

conspiracy by county prosecutors and a police investigator to

destroy exculpatory evidence, and finding that plaintiff Boyd’s §

1983 claims that a sheriff and police investigator had violated his

rights during an underlying state trial by withholding exculpatory

evidence, were barred by Heck).

       But Chadman has not shown that his convictions have been

reversed or set aside in any of the manners listed in Heck. As

noted above, a review of the state-court records provided in

Chadman’s prior suit seeking relief under § 2241, as well as that

suit   itself,   reveals      that   Chadman         was   convicted     on    the    two

charges——tampering with physical evidence (case CR17-0425) and

possession of a controlled substance (case CR17-0427)——to which he

raises constitutional challenges in this case.

       Review of the records of these other proceedings shows that

Chadman   has    not   yet    obtained     any       relief   from     any    of   these

convictions in the manner set forth in Heck. See Chadman v. Fowler

supra. Although Chadman filed direct appeals to the Court of



                                         20
Appeals of Texas, Second District, those appeals are still pending.

Chadman has not otherwise shown that he has obtained relief against

these convictions through any favorable ruling on an application

for writ of habeas corpus.

      As Chadman has not shown that the two convictions to which he

asserts constitutional challenges in this proceeding have been

invalidated under Heck, his remaining claims under § 1983 are not

cognizable at this time and must be dismissed. See Heck, 512 U.S.

at 487-88; see also Reger, 312 F. App’x. at 625. The claims are

“legally frivolous” within the meaning of 28 U.S.C. § 1915 and

should be dismissed “with prejudice to their being asserted again

until the Heck conditions are met.” Johnson v. McElveen, 101 F.3d

423, 424 (5th Cir. 1996).



V.    MOTION FOR COUNSEL

      Chadman   has   recently   filed   a   motion   for   appointment   of

counsel. Because the Court has determined that all claims must be

dismissed, the motion for appointment of counsel (doc. 63) is

DENIED.



VI.    CONCLUSION and ORDER

       For the foregoing reasons, all Chadman’s claims against

Felipe Calzada, James Wilson, and Mike Berger, his conspiracy

claims, his claims against unnamed Parker County deputies, and his

claims against all defendants for compensatory monetary damages,


                                    21
are    DISMISSED WITH PREJUDICE          under authority of 28 U.S.C. §

1915A(b)(1) and 28 U.S.C. § 1915 (e)(2)(B)(i) and (ii); Chadman’s

claims for monetary damages against Judge Graham Quisenberry and

Abigal Placke are DISMISSED WITH PREJUDICE under authority of 28

U.S.C. § 1915A(b)(2) and 28 U.S.C. § 1915(e)(2)(B)(iii); and all of

Chadman’s remaining claims are DISMISSED WITH PREJUDICE to being

asserted again until the Heck v. Humphrey conditions are met,3

under    authority    of   28   U.S.C.   §    1915A(b)(1)   and   28   U.S.C.   §

1915(e)(2)(B)(i) and (ii).

        This dismissal will count as a “strike” or “prior occasion”

within the meaning 28 U.S.C. § 1915(g).

        SIGNED August 2, 2019.

                                              ____________________________
                                              TERRY R. MEANS
                                              UNITED STATES DISTRICT JUDGE




3
    See Johnson, 101 F.3d at 424.

                                         22
